Citation Nr: 0533232	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
December 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for 
asbestosis.  

A hearing was held at the RO in November 2005 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is of record.  

This case was advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was exposed to asbestosis while 
aboard ship in the Navy.  He reports that his duties in the 
Navy included packing steam valves that contained asbestos 
rope, as well as applying asbestos to insulation pipes.  He 
states that he has experienced coughing up of phlegm ever 
since service.  He acknowledges postservice occupational 
exposure to asbestos as a plumber and pipe fitter, but 
nevertheless asserts that he now has asbestosis that is 
attributable, at least in part, to military service.

Service medical records are negative for complaints or 
findings of respiratory defects.  A chest x-ray, performed in 
December 1947 for separation from service, was negative.  

A physician, in October 1995, interpreted the results of the 
veteran's chest x-ray for a state occupational pneumoconiosis 
board.  The assessment was that there were insufficient 
pleural or parenchymal changes to establish a diagnosis of 
occupational pneumoconiosis.

Ray A. Harron, M.D., indicated that he is a certified "B-
Reader" and had reviewed the veteran's chest x-ray taken in 
June 1996.  The chest x-ray was interpreted as showing 
evidence of bilateral parenchymal abnormalities consistent 
with pneumonoconiosis, specifically with asbestosis.  

Dominic Gaziano, M.D., in a statement dated in May 1997, 
reported having reviewed the veteran's occupational history 
and a chest x-ray showing findings compatible with mixed dust 
pneumoconiosis, including bilateral asbestosis.  The examiner 
attributed the veteran's asbestosis to occupational exposure.

A September 2003 notation by a VA respiratory therapist 
indicates the veteran had attempted, but was unable to do 
pulmonary function testing (PFT), after experiencing 
dizziness and a tingling in his feet.  Attempts to measure 
lung volume and DLCO were unsuccessful.  

A VA pulmonary examination was performed in September 2003.  
The veteran complained of shortness of breath with exertion, 
chronic cough, and production of sputum.  A chest x-ray 
showed no acute cardiopulmonary disease.  A report of a CT 
scan of the lungs was interpreted as showing no significant 
pulmonary fibrosis.  The radiologist also noted several areas 
of nonspecific paraseptal and pleural thickening; also noted 
was minimal pulmonary fibrosis.  

The conclusion, based on diagnostic imaging, was that a high 
resolution CT scan and chest x-ray did not show fibrosis.  An 
additional comment was that the veteran's inability to 
complete the PFT and lack of fibrosis made in impossible to 
make an accurate diagnosis at the present time.  

The VA pulmonary examiner remarked that the veteran had, 
possibly, a 1 - 1 1/2 year exposure to asbestos on active duty.  
He also noted the veteran's exposure to asbestos after 
military service.  As well, he mentioned the "B reading" in 
1996 that was reportedly consistent with asbestosis.  He 
mentioned that his final assessment about the origins of the 
veteran's asbestosis depended on the above-mentioned 
diagnostic studies that, in fact, proved to be inconclusive 
because PTF testing could not be accomplished.  

Medical records in the claims file indicate that an adequate 
diagnosis of asbestosis depends largely on a determination 
about the presence or absence of pulmonary fibrosis.  
Although notations by VA clinicians suggest the importance of 
PFT in establishing a diagnosis of asbestosis, other clinical 
notations by private examiners indicate that a diagnosis may 
still be feasibly reached without the benefit of PFT.  On the 
current record, the September 2003 VA clinician's report is 
simply too equivocal about the etiology of asbestosis, if now 
present, for adjudication purposes.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
pulmonary examination by a specialist 
other than the one who examined him in 
September 2003.  All indicated special 
studies should be performed, including a 
PFT, if feasible.  The pulmonary 
examination is to obtain a medical 
opinion responding to the following 
question:

What is the diagnosis of any disorder of 
the veteran's lungs that is now present?  
After identifying the nature of his 
pulmonary disorder, assuming one exists, 
then is it at least as likely as not that 
the veteran's pulmonary disorder had its 
onset in service or is otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

